Citation Nr: 0835863	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tension headaches, 
including as due to an undiagnosed illness. 

2.  Entitlement to service connection for weight loss, 
including as due to an undiagnosed illness. 

3.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness. 

4.  Entitlement to service connection for arthralgia of the 
wrists and ankles, including as due to an undiagnosed 
illness. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
nephrotic syndrome due to focal segmental glomerulosclerosis 
(claimed as kidney problems), including as due to an 
undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1973 to June 
1973 and from November 1990 to June 1991, including in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of February 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The veteran testified in support of these claims at a 
conference held before a Decision Review Officer at the RO in 
November 2005 and a hearing held before the undersigned 
Veterans Law Judge in Washington, D.C. in September 2008.  A 
report of the conference and transcript of the hearing 
testimony are of record.  

In a VA Form 8 dated June 2007, the RO characterized the 
fifth claim on appeal as entitlement to service connection 
for nephrotic syndrome due to focal segmental 
glomerulosclerosis.  The RO likely did so based on its rating 
decision of February 2005, in which it reopened this 
previously denied claim.  Despite the RO's action in this 
regard, the Board has recharacterized this claim as one to 
reopen (see previous page).  Whether new and material 
evidence has been received to reopen a claim is a legal issue 
the Board is required to address even when the RO reopens a 
claim and denies it on its merits.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

The Board addresses the claims of entitlement to service 
connection for nephrotic syndrome due to focal segmental 
glomerulosclerosis (claimed as kidney problems) on it merits 
as well as the claims of entitlement to service connection 
for tension headaches, weight loss, fatigue and arthralgia of 
the wrists and ankles, all including as due to an undiagnosed 
illness, in the REMAND section, below, and REMANDS those 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice with regard to 
the claim being decided.  

2.  In a rating decision dated June 2000, the RO denied the 
veteran entitlement to service connection for nephrotic 
syndrome due to primary focal segmental glomerulosclerosis.  

3.  The veteran initiated, but did not perfect, an appeal of 
the June 2000 rating decision.   

4.  The evidence received since June 2000 is neither 
cumulative, nor redundant of the evidence previously of 
record, and by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for nephrotic syndrome due to focal segmental 
glomerulosclerosis (claimed as kidney problems) and raises a 
reasonable possibility of substantiating that claim.  




CONCLUSIONS OF LAW

1.  The June 2000 rating decision, in which the RO denied the 
veteran's claim of entitlement to service connection for 
nephrotic syndrome due to primary focal segmental 
glomerulosclerosis, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for nephrotic 
syndrome due to primary focal segmental glomerulosclerosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the veteran adequate notice with regard to the claim 
being decided such that the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Such 
notice must explain how in determines the appropriate 
disability rating and effective date to assign the award.  
Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated August 2004, before 
initially deciding that claim in a rating decision dated 
February 2005.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.

The content of such notice, considered in conjunction with 
the content of letters the RO sent to the veteran in February 
2005, December 2005 and February 2007, also reflects 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letters, the RO acknowledged the claim 
being decided, informed the veteran of the evidence necessary 
to support that claim, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claim pursuant to that 
duty.  As well, the RO identified the bases of the RO's last 
denial of his claim.  The RO also provided the veteran all 
necessary information on disability ratings and effective 
dates.  The RO identified the evidence it had received in 
support of the veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send to VA all requested evidence.  

II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for nephrotic syndrome due to primary 
focal segmental glomerulosclerosis in a rating decision dated 
June 2000.  The RO denied this claim on the basis that there 
was affirmative evidence in the record establishing that this 
disability was unrelated to the veteran's service, including 
in the Gulf War.  In deciding the claim, the RO considered 
the veteran's service medical records, post-service private 
treatment records, and a private physician's written 
statement dated January 2000 indicating that, although there 
was a possibility that this disability resulted from chemical 
exposure, he saw no clinical evidence supporting that 
possibility.  

The veteran notified the veteran of its decision and of his 
appellate rights with regard thereto and, in January 2001, 
the veteran responded by initiating an appeal of the 
decision.  In February 2001, the RO issued a statement of the 
case, after which the RO failed to perfect his appeal by 
submitting a VA Form 9 (Appeal to Board of Veterans' Appeals) 
or any other document that could be construed as a 
substantive appeal.  The June 2000 decision is thus final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

The veteran attempted to reopen the previously denied claim 
of entitlement to service connection for nephrotic syndrome 
due to primary focal segmental glomerulosclerosis by written 
statement received in August 2004.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2007)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's June 2000 rating decision includes service 
medical and personnel records, post-service private treatment 
records, a report of a VA examination, the veteran's hearing 
testimony and written statements, written statements of his 
representative, spouse and a neighbor/friend, and a letter to 
the veteran from the Secretary of Defense.  

With the exception of some of the service medical and 
personnel records, which were already of record in June 2000, 
this evidence is new.  It was not previously submitted to 
agency decisionmakers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is also material because, 
by itself or when considered with the evidence previously of 
record, it relates to an unestablished fact necessary to 
substantiate the claim for service connection for nephrotic 
syndrome due to primary focal segmental glomerulosclerosis 
and raises a reasonable possibility of substantiating that 
claim.  

Specifically, the veteran's and his representative's written 
statements and the veteran's hearing testimony reflect a 
belief that the nephrotic syndrome and primary focal 
segmental glomerulosclerosis are due to the veteran's active 
service in the Persian Gulf, or more specifically, to his 
exposure to toxic chemicals while there.  Allegedly, prior to 
being deployed there in December 1990, the veteran was 
healthy and had no medical problems; upon returning, however, 
he began noticing that he had difficulty training and 
retaining water and problems with stiff and swollen legs.  
The veteran contends that a physician eventually attributed 
these problems to nephrotic syndrome in 1997.  

The written statements of the veteran's spouse and 
neighbor/friend confirm the veteran's assertion that his 
health declined generally following his service in the 
Persian Gulf.  According to the spouse's written statement, 
after being diagnosed with the kidney disability, three 
private physicians questioned the veteran regarding any 
possible exposure to chemicals while serving in the Gulf War 
and acknowledged that such exposure could possibly be 
connected to the disability. 

The new medical documents of record, including the private 
treatment records and VA examination report, do not establish 
a nexus between the veteran's kidney disability and service.  
Rather, they establish that the veteran continues to receive 
treatment for the disability.  These records also show, 
however, that chemical exposure is a possible etiology of 
such a disability and that, often during treatment visits, 
the veteran denied such exposure.  

The December 2000 letter to the veteran from the Secretary of 
Defense indicates, contrary to the veteran's denials, that 
the veteran may have been exposed to low levels of chemical 
agents during his service in the Persian Gulf.  This 
evidence, considered in conjunction with the treatment 
records, indicates that there might be a relationship between 
the veteran's kidney symptoms and service in the Persian 
Gulf.  The lack of such evidence formed the basis of the RO's 
previous denial of the veteran's claim for service connection 
for nephrotic syndrome due to focal segmental 
glomerulosclerosis.

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's claim of 
entitlement to service connection for nephrotic syndrome due 
to primary focal segmental glomerulosclerosis.  The Board may 
not, however, decide this claim on its merits because, as 
explained below, VA has not yet satisfied its duty to assist 
the veteran in the development of this claim under the VCAA.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for nephrotic syndrome due 
to focal segmental glomerulosclerosis (claimed as kidney 
problems) is reopened and, to this extent only, granted. 




REMAND

The veteran claims entitlement to service connection for 
nephrotic syndrome due to focal segmental glomerulosclerosis, 
tension headaches, weight loss, fatigue and arthralgia of the 
wrists and ankles, all including as due to an undiagnosed 
illness.  VA has not yet provided the veteran adequate 
assistance with regard to these claims.  Any decision to 
proceed in adjudicating them would therefore prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the claims being remanded are 
necessary.  VA scheduled the veteran for one examination 
during the course of this appeal, but the report of this 
examination is inadequate to decide these claims.  Therein, 
an examiner confirmed the presence of tension headaches, 
weight loss, fatigue and arthralgia of the wrists and ankles, 
but did not address whether they might result from an 
undiagnosed illness secondary to the veteran's service in the 
Persian Gulf.  In addition, the examiner did not specifically 
offer an opinion as to whether the veteran's kidney 
disability is related to the veteran's service, including in 
the Persian Gulf.  Such an opinion is necessary given that 
the record includes a private physician's opinion indicating 
a possible relationship between the veteran's kidney 
disability and in-service chemical exposure, private 
treatment records consistently noting chemical exposure as a 
possible cause of such a kidney disability, and a letter to 
the veteran from the Secretary of Defense indicating that the 
veteran may have been exposed to low levels of chemical 
agents during his service in the Persian Gulf.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for nephrotic 
syndrome due to focal segmental 
glomerulosclerosis (claimed as kidney 
problems), including as due to an 
undiagnosed illness.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all symptoms associated with 
the veteran's kidney disability; 

b) indicate whether these symptoms 
are due to a specific disease 
entity;  

c) if any symptom is found to be due 
to a specific disease entity, opine 
whether it is at least as likely as 
not etiologically related to the 
veteran's period of active service, 
during which he may have been 
exposed to low levels of chemical 
agents;  

d) for each symptom not shown to be 
due to a specific disease entity, 
indicate whether it represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs or 
symptoms; 

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for tension 
headaches, including as due to an 
undiagnosed illness.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all symptoms associated with 
the veteran's headaches; 

b) indicate whether these symptoms 
are due to a specific disease 
entity;  

c) if any symptom is found to be due 
to a specific disease entity, opine 
whether it is at least as likely as 
not etiologically related to the 
veteran's period of active service, 
during which he may have been 
exposed to low levels of chemical 
agents;  

d) for each symptom not shown to be 
due to a specific disease entity, 
indicate whether it represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs or 
symptoms; 

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for service connection for 
weight loss, including as due to an 
undiagnosed illness.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran's 
weight loss is due to a specific 
disease entity;  

b) if the weight loss is found to be 
due to a specific disease entity, 
opine whether it is at least as 
likely as not etiologically related 
to the veteran's period of active 
service, during which he may have 
been exposed to low levels of 
chemical agents;  

c) if the weight loss is not shown 
to be due to a specific disease 
entity, indicate whether it 
represents an objective indication 
of chronic disability resulting from 
an undiagnosed illness related to 
the veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness defined 
by a cluster of signs or symptoms; 

d) if the weight loss represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the weight loss 
has manifested; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for service connection for 
fatigue, including as due to an 
undiagnosed illness.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran's 
fatigue is due to a specific disease 
entity;  

b) if the fatigue is found to be due 
to a specific disease entity, opine 
whether it is at least as likely as 
not etiologically related to the 
veteran's period of active service, 
during which he may have been 
exposed to low levels of chemical 
agents;  

c) if the fatigue is not shown to be 
due to a specific disease entity, 
indicate whether it represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness, such as 
chronic fatigue syndrome, which is 
defined by a cluster of signs or 
symptoms; 

d) if the fatigue represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the fatigue has 
manifested; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for service connection for 
arthralgia of the ankles and wrists, 
including as due to an undiagnosed 
illness.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the arthralgia 
of the veteran's ankles and wrists 
is due to a specific disease entity;  

b) if the arthralgia is found to be 
due to a specific disease entity, 
opine whether it is at least as 
likely as not etiologically related 
to the veteran's period of active 
service, during which he may have 
been exposed to low levels of 
chemical agents;  

c) if the arthralgia is not shown to 
be due to a specific disease entity, 
indicate whether it represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness defined by a 
cluster of signs or symptoms; 

d) if the arthralgia represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the arthralgia 
has manifested; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

6.  Readjudicate the claims being 
remanded based on all of the evidence of 
record, including that which the veteran 
submitted directly to the Board in 
September 2008.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the remanded claims.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


